DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control unit, the at least one sensor element, the camera system, the sensors disposed and/or integrated in vehicle seat elements, and the sensors disposed and/or integrated in the footwell must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0004, line 7, “not” should be changed to --do not--.  
References to specific claims (as in paragraph 0006) should not be made in the specification because claim numbers and/or claim dependencies may change during the prosecution of the application.
In paragraph 0097, line 5, “14” should be changed to --15--.
Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities:  In line 2, “wherein the” should be changed to --wherein a--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  In line 2, “wherein the” should be changed to --wherein a--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a second restraint element (10) is provided for mounting into the footwell (4) of the vehicle”, and the claim also recites “especially in an area of the footwell (4) of the vehicle arranged in the vehicle longitudinal direction (x) ahead of the knee airbag module (12)” which is the narrower statement of the range/limitation. This rejection could be overcome by deleting “, especially” in line 7 of claim 1. Also in the present instance, claim 15 recites the broad recitation “detecting and determining a position of the vehicle seat and/or parameters relating to vehicle occupants”, and the claim also recites “especially in a situation of restraint” which is the narrower statement of the range/limitation. This rejection could be overcome by deleting “, especially” in line 5 of claim 15. Also in the present instance, claim 16 recites the broad recitation “when detecting the parameters relating to vehicle occupants”, and the claim also recites “especially a body weight and/or a body height and/or a position of the vehicle occupant in the vehicle seat is/are determined” which is the narrower statement of the range/limitation. This rejection could be overcome by deleting “especially” in line 3 of claim 16. The claim(s) are considered indefinite because there is a question or doubt as to whether the 
Claim 8 recites the limitation "the heel abutting point positioning module (14)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the heel abutting point positioning module (14)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the foot airbag module (16)" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitagawa et al. (JP 2006-151197 A). Kitagawa discloses a vehicle occupant restraint system comprising a control unit 72 and at least two restraint elements (the airbag module that includes the upper airbag 62, and the airbag module that includes the lower airbag 64) for the protection of lower extremities in the area of a footwell of a vehicle of a vehicle occupant seated in a particular vehicle seat 26 of the vehicle, wherein a first restraint element (the airbag module that includes the lower airbag 64) is in the form of a knee airbag module, wherein a second restraint element (the airbag module that includes the upper airbag 62) is provided for mounting into the footwell of the vehicle, especially in an area of the footwell of the vehicle  by the control unit; activating the restraint elements and/or partial elements of the restraint elements required for the restraint in the given situation. When detecting the parameters relating to vehicle occupants, especially a body weight and/or a body height and/or a position of the vehicle .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (JP 2006-151197 A) in view of Abele et al. (US 9,061,646 B2). Kitagawa teaches the limitations of claim 1, as explained above. Kitagawa does not teach that a knee airbag of the knee airbag module comprises a depth-adaptive chamber. Abele teaches a knee airbag 10 of a knee airbag module that comprises a depth-adaptive chamber (Figs. 3 and 4). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make a knee airbag of a knee airbag module as taught by Kitagawa depth-adaptive, according to the known technique taught by Abele, in order to “enable the protective effect of an inflated knee airbag to be adapted to the build of a vehicle occupant.” (Column 1, lines 60-62). Using such a depth-adaptive knee airbag would be advantageous because “Compared to expensive "active" solutions that require e.g. an electronic occupant qualification and a multi-stage inflator, the "passive" solution according to the invention can be realized at definitely lower cost.” (Column 2, lines 12-15).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614